EXHIBIT 10.2

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 10,
2004, is entered into among (1) ENTRAVISION COMMUNICATIONS CORPORATION, a
Delaware corporation (the “Borrower”), (2) the Lenders party to the Credit
Agreement referred to below, (3) UNION BANK OF CALIFORNIA, N.A., as Arranging
Agent for such Lenders (in such capacity, the “Agent”), (4) UNION BANK OF
CALIFORNIA, N.A., as Co-Lead Arranger and Joint Book Manager, (5) CREDIT SUISSE
FIRST BOSTON, as Co-Lead Arranger, Administrative Agent and Joint Book Manager,
(6) THE BANK OF NOVA SCOTIA, as Syndication Agent, and (7) FLEET NATIONAL BANK,
as Documentation Agent.

 

RECITALS

 

A. The Borrower, the Lenders and the Agent previously entered into that certain
Credit Agreement dated as of September 26, 2000 as amended by a First Amendment
to Credit Agreement dated as of March 23, 2001, a Second Amendment to Credit
Agreement dated as of March 29, 2002, a Third Amendment to Credit Agreement
dated as of April 16, 2003 and a Fourth Amendment to Credit Agreement dated as
of September 19, 2003 (said Agreement, as so amended, herein called the “Credit
Agreement”). Capitalized terms used herein and not defined shall have the
meanings assigned to them in the Credit Agreement.

 

B. The Borrower has requested that the Lenders amend certain terms of the Credit
Agreement and the Lenders have agreed to such request, subject to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

 

(a) Section 1.1 of the Credit Agreement is amended by adding the following new
definition in appropriate alphabetical order:

 

“‘Fifth Amendment Effective Date’: the date upon which that certain Fifth
Amendment to Credit Agreement dated as of May 10, 2004, which amends the terms
of this Agreement, shall become effective in accordance with the terms thereof.”

 

(b) Section 5.8 of the Credit Agreement is amended as follows:

 

(i) in clause (i), clause “(D)” is relettered clause “(E)”, and a new clause (D)
is added to read as follows: “, (D) subject to Section 6.6, to finance
redemption or repurchase of the Borrower’s Series A preferred stock in an amount
not to exceed $55,000,000 (provided that the sum of the Revolving Loans used for
such purpose

 



--------------------------------------------------------------------------------

pursuant to this clause plus the sum of Incremental Loans used for such purpose
pursuant to clause (iv)(C) below shall not exceed $55,000,000)”; and

 

(ii) in clause (iv), clause “(C)” is relettered clause “(D)”, and a new clause
(C) is added to read as follows: “, (C) subject to Section 6.6, to finance
redemption or repurchase of the Borrower’s Series A preferred stock in an amount
not to exceed $55,000,000 (provided that the sum of the Incremental Loans used
for such purpose pursuant to this clause plus the sum of Revolving Loans used
for such purpose pursuant to clause (i)(D) above shall not exceed $55,000,000).”

 

(c) Section 6.1(a) of the Credit Agreement is amended in full to read as
follows:

 

“(a) Maximum Total Debt Ratio. Permit the Maximum Total Debt Ratio of the
Borrower and its Subsidiaries on a consolidated basis to exceed the following
levels for the periods indicated:

 

Period

--------------------------------------------------------------------------------

   Ratio


--------------------------------------------------------------------------------

Closing Date to and including September 29, 2001

   6.25:1

September 30, 2001 to and including December 30, 2001

   6.00:1

December 31, 2001 to but excluding the Second Amendment Effective Date

   5.75:1

Second Amendment Effective Date to but excluding the Third Amendment Effective
Date

   7.00:1

Third Amendment Effective Date to and including September 29, 2003

   7.25:1

September 30, 2003 to and including December 30, 2003

   6.75:1

December 31, 2003 to but excluding the Fifth Amendment Effective Date

   6.00:1

Fifth Amendment Effective Date to and including September 29, 2004

   6.50:1

September 30, 2004 to and including March 30, 2005

   6.00:1

March 31, 2005 to and including September 29, 2005

   5.00:1

September 30, 2005 to and including March 30, 2006

   4.50:1

March 31, 2006 and thereafter

   4.00:1

 

- 2 -



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth in this Agreement, for the
purpose of calculating the Maximum Total Debt Ratio in this Section 6.1(a),
Maximum Total Debt Ratio shall mean, for the Borrower and its Subsidiaries on a
consolidated basis, the ratio of Total Debt less Cash on Hand to Operating Cash
Flow.”

 

(d) Section 6.6 of the Credit Agreement is amended by adding the following
paragraphs at the end thereof:

 

“Notwithstanding anything to the contrary set forth in this Section 6.6, the
Borrower may make a Restricted Payment to redeem or repurchase any or all of its
Series A preferred stock so long as (i) no Default has occurred and is
continuing or would result from the making of such Restricted Payment and (ii)
such Restricted Payment is permitted by the terms of the Senior Subordinated
Notes Indenture and the Agent shall have received evidence in form and substance
reasonably satisfactory to the Agent to such effect including a certificate of a
Responsible Officer of the Borrower to such effect, together with calculations
used by the Borrower in determining compliance with Section 4.07 of the Senior
Subordinated Notes Indenture. Such Restricted Payment shall not constitute a
fixed charge pursuant to clause (iv) of the definition of ‘Fixed Charge Coverage
Ratio.’

 

Notwithstanding any provision of this Agreement to the contrary, the Borrower
shall be permitted to issue preferred stock (other than Disqualified Stock), and
to declare and pay dividends thereon in preferred stock of the Borrower (other
than Disqualified Stock), so long as (i) no Default has occurred and is
continuing at the time of such issuance, declaration or payment, as applicable,
or would result therefrom, (ii) the issuance of such preferred stock is
permitted by the terms of the Senior Subordinated Notes Indenture and (iii) no
Change in Control would be caused thereby.”

 

SECTION 2. Conditions Precedent. This Amendment shall become effective as of the
date first set forth above upon receipt by the Agent of the following, in each
case in form and substance satisfactory to the Agent:

 

(a) this Amendment, duly executed by the Borrower and consented to by the
Majority Lenders;

 

(b) evidence of the Guarantors’ consent to this Amendment; and

 

(c) such other approvals, opinions, evidence and documents as any Lender,
through the Agent, may reasonably request; and the Agent’s reasonable
satisfaction as to all legal matters incident to this Amendment.

 

- 3 -



--------------------------------------------------------------------------------

SECTION 3. Reference to and Effect on the Credit Agreement and the Other Loan
Documents.

 

(a) Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement,” “thereunder,” “thereof,” “therein” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement, as amended hereby.

 

(b) Except as specifically amended herein, the Credit Agreement and all other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.

 

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or the Lenders
under the Credit Agreement or any other Loan Documents, nor constitute a waiver
of any provision of the Credit Agreement or any other Loan Documents.

 

(d) This Amendment shall constitute a “Loan Document”.

 

SECTION 4. Representations and Warranties. The Borrower hereby represents and
warrants, for the benefit of the Lenders and the Agent, as follows: (i) the
Borrower has all requisite power and authority under applicable law and under
its charter documents to execute, deliver and perform this Amendment, and to
perform the Credit Agreement as amended hereby; (ii) all actions, waivers and
consents (corporate, regulatory and otherwise) necessary or appropriate for the
Borrower to execute, deliver and perform this Amendment, and to perform the
Credit Agreement as amended hereby, have been taken and/or received; (iii) this
Amendment, and the Credit Agreement, as amended by this Amendment, constitute
the legal, valid and binding obligation of the Borrower enforceable against it
in accordance with the terms hereof; (iv) the execution, delivery and
performance of this Amendment, and the performance of the Credit Agreement, as
amended hereby, will not (a) violate or contravene any material Requirement of
Law, (b) result in any material breach or violation of, or constitute a material
default under, any agreement or instrument by which the Borrower or any of its
property may be bound, or (c) result in or require the creation of any Lien upon
or with respect to any properties of the Borrower, whether such properties are
now owned or hereafter acquired; (v) the representations and warranties
contained in the Credit Agreement and the other Loan Documents are correct in
all material respects on and as of the date of this Amendment, before and after
giving effect to the same, as though made on and as of such date; and (vi) no
Default has occurred and is continuing.

 

SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.

 

- 4 -



--------------------------------------------------------------------------------

SECTION 6. Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of California (without
reference to its choice of law rules).

 

* * * *

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

ENTRAVISION COMMUNICATIONS CORPORATION By:  

/s/    WALTER F. ULLOA

Name:

  Walter F. Ulloa

Title:

  Chairman and CEO

UNION BANK OF CALIFORNIA, N.A., as

Arranging Agent and as a Lender

By:  

/s/    MATTHEW H. FLEMING

Name:

  Matthew H. Fleming

Title:

  Vice President

 